Citation Nr: 1102592	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
II.

2.  Entitlement to service connection for skin cancer, to include 
as due to herbicide exposure.

3.  Entitlement to service connection for a fungal infection.

4.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.

5.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  Jurisdiction of the case was 
subsequently transferred to the RO in Detroit, Michigan.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for hepatitis C, to include as due to herbicide 
exposure, has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) is addressed in the remand 
portion of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current hypertension was not manifested until 
many years after service and is not shown by the medical evidence 
of record to be related to active duty service or any incident 
therein or to have been caused or aggravated by his service-
connected diabetes mellitus, type II.

2.  The evidence of record shows that the Veteran's current skin 
cancer is related to his active military service.

3.  The evidence of record shows that the Veteran's current 
fungal infection is related to his active military service.

4.  The evidence of record shows that the Veteran's service-
connected diabetes mellitus, type II, has been managed with 
insulin, a restricted diet, and regulation of activities, since 
the initial grant of service connection.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred in 
service, and was not proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Skin cancer was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  A fungal infection was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  The criteria for an initial evaluation of 40 percent, and no 
more, for diabetes mellitus, type II, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

With respect to the issues of service connection for skin cancer 
and a fungal infection, the Board is granting in full the 
benefits sought on appeal.  Accordingly, without deciding that 
any error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered as this decision herein poses no risk of prejudice to 
the Veteran.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's July 2002 and January 2008 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Mayfield 
v. Nicholson, 444 F.3D 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notification followed by readjudication of the claim by the 
RO).  With respect to the Dingess requirements, the RO's January 
2008 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  In addition, the RO's January 2008 
letter informed the Veteran of what evidence was required to 
substantiate his claims for increased disability ratings and of 
his and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence or information in his 
possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 
1270 (Fed. Cir. 2009).

The Veteran's claim concerning the proper disability rating to be 
assigned to his service-connected diabetes mellitus, type II, 
arises from his disagreement with the initial disability 
evaluation assigned to this condition following the grant of 
service connection.  Once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice as to this claim is 
needed under VCAA.

Accordingly, the RO effectively satisfied the notice requirements 
with respect to the issues on appeal.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with multiple 
VA examinations to determine the etiology of hypertension.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In compliance 
with the Board's December 2007 remand, an additional VA medical 
opinion was obtained in January 2010 as to whether the Veteran's 
hypertension was related to his military service or any service-
connected disorder.  The Board finds this VA examination adequate 
as it was based upon a complete review of the Veteran's claims 
file, clinical examination of the Veteran and with consideration 
of the Veteran's statements, and the VA examiner provided a 
written rationale for the conclusion reached.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The VA has also 
provided the Veteran with a new VA examination to determine the 
current severity of his diabetes mellitus, type II.  38 C.F.R 
§ 3.159(c)(4).  Pursuant to the Board's December 2007 remand, a 
January 2010 VA examination was accomplished to ascertain the 
current level of the Veteran's diabetes.  The Board finds that 
this VA examination obtained is more than adequate as it provides 
sufficient details to determine the severity of the Veteran's 
service-connected disability and was based upon a physical 
examination of the Veteran, a review of his claims file, and with 
consideration of the Veteran's statements.  Barr, 21 Vet. App. at 
312.  Based on the foregoing, the Board concludes that there has 
been substantial compliance with its December 2007 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Finally, as there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 
Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

I. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest to 
a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Hypertension

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Historically, the Veteran served in the Army from August 1966 to 
August 1968 with service in Vietnam from February 1967 to 
February 1968.  The Veteran claims that his hypertension is 
related to his service as an infantry soldier in Vietnam or is 
secondary to service-connected diabetes mellitus, type II.

The Veteran's service treatment records are negative for any 
complaints, treatments, or diagnoses of hypertension.  

After separation from service, a May 2002 private treatment 
record noted an assessment of hypertension needing further 
control.

In a December 2002 letter, the Veteran's private physician, Dr. 
A.A., stated that he had treated the Veteran since June 1982 for 
various health problems and that the Veteran had a history of 
hypertension since December 1989.

In November 2002, the Veteran underwent a VA examination.  The VA 
examiner stated that the claims file was not available to review.  
The Veteran related that hypertension was diagnosed in the early 
1980's and he was started on antihypertensive medications.  He 
also related that diabetes was initially diagnosed in 1992 or 
1993.  He denied any renal problems.  After conducting a physical 
examination and reviewing the laboratory data, the assessment was 
hypertension in control.  The examiner opined that hypertension 
and diabetes were not causally related.

In an April 2004 letter, Dr. A.A. stated that 

[The Veteran's] diabetes was accompanied 
by hypertension, dyslipidemia, obesity, 
and hypertriglyceridemia with low serum 
high-density lipoprotein (HDL) level.  
These findings were characteristic of 
metabolic syndrome and were strongly 
associated with [the Veteran's] diabetes 
and insulin resistance.  This contributes 
to an increased risk for atherosclerotic 
cardiovascular disease including heart 
disease and peripheral vessel disease.

VA outpatient treatment records, dated from September 2004 
through January 2010, show a consistent diagnosis of hypertension 
controlled by medication.

In January 2010, the Veteran was afforded another VA examination.  
The VA examiner noted that the claims file was reviewed.  The 
Veteran reported that he was found to have high blood pressure on 
a routine physical and was put on medication in the early 1990s 
around 1992 or 1993.  He denied any current symptoms.  It was 
noted that hypertension had been stable with medication.  After 
conducting a physical examination and reviewing pertinent 
laboratory findings, the diagnosis was essential hypertension 
with no hypertensive heart disease.  The examiner noted that 
hypertension was not a complication of diabetes as it began prior 
to diabetes and that hypertension was not worsened or increased 
by the Veteran's diabetes.  The examiner opined that essential 
hypertension was not caused by or a result of diabetes.  In 
support of the opinion, the examiner stated "[d]iabetes does not 
cause hypertension.  In the absence of renal disease[,] diabetes 
does not aggravate hypertension.  [The] Veteran does not have 
renal disease."

After reviewing the evidence of record, the Board finds that the 
medical evidence of record does not show that the Veteran's 
hypertension is related to military service or to service-
connected diabetes mellitus, type II.  Although there is a 
current diagnosis of hypertension, the medical evidence of record 
does not support that the Veteran's current hypertension is 
related to his military service.  The Veteran's service treatment 
records are negative for complaints, treatments, or diagnoses of 
hypertension or any elevated blood pressure readings.  After 
separation from service, the first evidence of record documenting 
the Veteran's hypertension is the May 2002 private treatment 
report noting an assessment o f hypertension needing further 
control.  The Veteran's private physician who has treated the 
Veteran since June 1982 specifically stated that the onset of the 
Veteran's hypertension was in December 1989, over 21 years after 
discharge from service.  The medical evidence of record clearly 
shows that the Veteran's hypertension was not manifested until 
many years after his military service and that there has not been 
a continuity of symptomatology.

Additionally, the Board finds that the medical evidence does not 
relate the Veteran's hypertension to his military service or to 
his service-connected diabetes.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is prohibited from 
substituting its own medical judgment in place of the opinions of 
competent medical professionals).  The Board acknowledges the 
April 2004 statements from Dr. A.A. that the Veteran's diabetes 
was accompanied by a metabolic syndrome, to include hypertension, 
which was strongly associated with diabetes.  Dr. A.A. also 
opined that the metabolic syndrome contributed to an increased 
risk for atherosclerotic cardiovascular disease.  While this 
opinion suggests that a metabolic syndrome, manifested by various 
conditions to include hypertension, was associated with diabetes 
and posed a greater risk for cardiovascular diseases, it did not 
state that it was the Veteran's diabetes that caused or 
aggravated the Veteran's hypertension.  In fact, Dr. A.'s opinion 
is inconclusive as the casual relationship between the Veteran's 
hypertension and diabetes.  It has been observed that statements 
from doctors which are inconclusive as to the origin of a disease 
cannot be employed as suggestive of a linkage between the current 
disorder and the claimed incident of service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  Therefore, the Board finds this opinion 
to be of little probative value in regard to the issue on appeal.

Furthermore, both the November 2002 and January 2010 VA examiners 
concluded that the Veteran's hypertension was not casually 
related to his diabetes.  Specifically, the January 2010 VA 
examiner mentioned that the Veteran's hypertension was not a 
complication of diabetes as it began prior to diabetes and that 
hypertension was not worsened or increased by the Veteran's 
diabetes.  In reaching this conclusion, the examiner stated that 
"[d]iabetes does not cause hypertension" based on pertinent 
medical literature.  The examiner also explained that in the 
absence of renal disease diabetes does not aggravate hypertension 
and that the Veteran does not have any renal disease.

To extent that the Veteran contends that his hypertension was 
caused by military service or by his service-connected diabetes, 
the Board finds that these statements as to medical causation are 
not competent evidence to establish service connection for 
hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In certain unique instances lay testimony may be 
competent to establish medical etiology or nexus.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this case, 
the Board finds that the question of whether the Veteran's 
diabetes caused or aggravated his hypertension does not lie 
within the range of common experience or common knowledge, but 
requires special experience or special knowledge.  The evidence 
of record does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide a competent 
etiological opinion that hypertension was the result of his 
military service or diabetes.  Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that these statements as to medical 
causation are not competent evidence to establish service 
connection for hypertension.  Id.  

Upon review and consideration of the lay and medical evidence of 
record, the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for hypertension, to include as secondary to service-connected 
diabetes mellitus, type II.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Skin Cancer and Fungal Infection

The Veteran alleges that his recurrent skin cancer is related to 
exposure to sun and exposure to herbicides, both of which 
occurred during his service in the Republic of Vietnam.  He also 
alleges that his currently diagnosed onychomycosis is related to 
extensive wading through jungle water terrain in the monsoon 
season during his service in Vietnam.

The Veteran's service treatment records are negative for any skin 
disorder, other than an April 1968 notation of poison ivy on the 
right arm.

After separation from service, a May 1998 private treatment 
report noted a diagnosis verrucous actinic keratosis on the neck.  
Carcinoma was not found.  

In a March 2002 private treatment report, the Veteran reported 
recent skin lesions that had been treated by a dermatologist.  In 
an April 2002 private treatment report, the Veteran complained of 
spots on his face.  It was noted that he had been treated with 
cryosurgery in the past 4 to 5 years.  He also reported 
intermittent itchy spots on his back and fungus of his toenails, 
for which he used Penlac.  On physical examination, there were 
three erythematous scaly macules on his face and a mild amount of 
erythema and scale on his back.  The diagnoses were rule out 
Bowen's disease for three spots on the face, actinic keratoses 
for three spots on the face, and nummular dermatitis of the back.  
Biopsies were obtained of the three lesions on his face.  
Subsequently, a private dermatopathology report in the same month 
showed diagnoses of Bowen's disease, carcinoma in-situ, of the 
right cheek; squamous cell carcinoma in-situ arising in 
hypertrophic actinic keratosis of the left upper temple; and 
squamous cell carcinoma in-situ arising in hypertrophic actinic 
keratosis of the left lower temple.

In November 2002, the Veteran underwent a VA examination.  The VA 
examiner stated that the medical records were not available.  The 
Veteran reported that he was sunburned during his service in the 
infantry while he was stationed in the Central Highlands of 
Vietnam, to include Chu Li, Boson, and Ducto.  He claimed that 
two skin cancers occurred two to three years ago, one on the left 
side of the face and one on the neck.  Additionally, he 
complained of a fungal infection, with the onset shortly after 
service when thickened toenails appeared.  The toenails had been 
trimmed over the years by podiatrists.  After clinical 
examination and tests, the diagnoses were actinic keratoses on 
the face and left arm, a history of two skin cancers, tinea 
pedis, and onychomycosis.  No opinion was proffered as to the 
etiology of these skin disorders.

VA podiatry records, dated from August 2007 through December 
2009, show ongoing regular treatment for the Veteran's 
onychomycosis of the toenails, bilaterally.  An August 2007 VA 
physical examination report noted a history of two skin lesions 
removed from the Veteran's cheek and chest, that were found to be 
basal cell carcinoma.  The Veteran complained of dry chapped 
lips.  In an August 2007 VA treatment report, the Veteran 
complained of a lesion on the left temporal area and stated that 
he had many treated like this previously.  He reported a history 
of basal cell carcinoma.

A September 2007 VA dermatology consultation report noted a 
history of multiple basal cell carcinoma on the face and chest 
over the previous 5 years, and that the Veteran was seen for skin 
lesion on the left temple that had been frozen intermittently 
over the years.  A history of intermittent blistering of the left 
lower lip was also noted.  The impressions were multiple actinic 
keratoses on the face, possible recurrent basal cell carcinoma on 
the right upper chest, possible herpes outbreaks on the lips, and 
a history of multiple skin cancers, for which liberal use of sun 
protective measures were recommended.  An October 2007 addendum 
to the report indicates that a biopsy of the right upper chest 
skin revealed recurrent basal cell carcinoma with superficial 
growth pattern extending to the edges of the sections.

VA treatment records reflect that the Veteran underwent a plastic 
surgery in January 2008, for excision of basal cell carcinoma of 
the right chest.  The Veteran reported doing well one week status 
post excision of the right chest basal cell carcinoma.  No 
further carcinoma was found.  In an April 2008 VA treatment 
report, the Veteran reported recurrence of his vasicular rash on 
the lips.

A January 2009 VA dermatology report shows that the Veteran was 
seen on follow up.  The assessments were actinic keratoses on the 
forehead, seborrheic dermatitis on the upper chest, and a history 
of non-melanoma skin cancer.  A February 2009 addendum noted a 
diagnosis of ulcerated basal cell carcinoma of the mid upper 
chest.  The Veteran underwent an electrodesiccation and curettage 
procedure in March 2009 to have the carcinoma removed.

An August 2009 VA dermatology report shows that the Veteran was 
seen for evaluation of a non-healing ulcer on the lower lip that 
caused soreness and occasional bleeding.  The diagnosis was a 
non-healing ulcer on the left lower vermillon border, most 
consistent with recurring herpes simplex virus.  Biopsy was 
ordered to rule out basal cell carcinoma.  A September 2009 
addendum indicated a diagnosis of superficial epidermal erosion 
of the left lower lip skin, with acute and chronic inflammation 
and granulation tissue overlying numerous dilated vascular 
channels.  No definitive viral inclusions or evidence of basal or 
squamous carcinoma were shown.

The Veteran was afforded a VA examination in September 2009.  The 
VA examiner noted that the claims file was reviewed and the 
Veteran's service treatment records contained no documentation of 
skin cancer or onychomycosis treatment in service.  The examiner 
noted the Veteran's history of fungal infection of the feet and 
toes, with the onset shortly after service when his thickened 
toenails appeared.  It was noted that the Veteran's toe nails had 
been trimmed over the years by podiatrists.  The examiner noted 
that onychomycosis of the toe nails was persistent and manifested 
by dystrophic toenails.  As to skin cancer, the onset was noted 
to be in 2000, with intermittent recurrences.  The examiner noted 
that recurrent basal cell carcinoma was excised from the chest in 
2007 and 2008, and squamous cell carcinoma in situ on the left 
temple was excised in 2002.  After conducting a physical 
examination, the diagnoses were basal cell carcinoma excised 
twice from the chest with no recurrence and chronic onychomycosis 
of the toenails, bilaterally.  The examiner opined "[i]t is as 
likely as not onychomycosis and basal cell carcinoma are related 
to service."  The examiner stated this opinion was based on 
review of medical evidence in the claims folder in that the 
November 2002 VA examination documented a history of sunburn in 
Vietnam and fungal infection of the feet and toe nails shortly 
after service.  The examiner noted, however, that onychomycosis 
and skin cancers were not related to herbicide exposure as they 
were not presumptive conditions caused by Agent Orange exposure.

In an October 2009 VA dermatology consultation report, the 
Veteran complained of rough spots on the left temple lasting 
several months.  The assessments were lip ulcer, with non-
specific biopsy, now healed with scar; and actinic keratoses on 
both arms and the left temple.  No evidence of recurrence of non-
melanoma skin cancer was shown.

In a July 2010 addendum, the September VA examiner confirmed that 
the Veteran's claims folder, including the Veteran's service 
treatment records, was reviewed.  The examiner reiterated the 
opinion that the Veteran's skin cancer and onychomycosis of the 
toenails were related to service.  The examiner elaborated that 
the rationale for the opinion was that the Veteran had a history 
of sunburn in service and later developed skin cancers in the 
area of sunburn.  The examiner also stated that her opinion 
regarding the etiology of onychomycosis was based on the 
Veteran's report of appearance of thickened toenails shortly 
after service.

Based on the totality of the evidence, and with application of 
the benefit of the doubt doctrine, the Board finds that the 
Veteran currently has skin cancer and fungal infection, which 
were incurred during his active military service.  38 U.S.C.A. § 
5107(b).  There are currently diagnosed recurring basal cell 
carcinoma and onychomycosis of the bilateral toenails.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  

Furthermore, the medical evidence of record links the Veteran's 
skin cancer and fungal infection to his military service.  The 
September 2009 VA examiner provided an opinion that  "[i]t is as 
likely as not onychomycosis and basal cell carcinoma are related 
to service," based on the Veteran's reported history of sunburn 
in service in the area where he later developed skin cancers and 
appearance of thickened toenails shortly after service.  While 
the VA examiner appears to have relied upon the Veteran's 
reported history, the Veteran is competent to attest to the 
factual matters of which he had first-hand knowledge, such as the 
extent of sun exposure in service, as well as the circumstances 
of his service, involving wading through waters in the jungle 
terrain during the monsoon season in Vietnam.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is also noted that the 
Veteran's lay statements are competent evidence as to symptoms 
capable of lay observation, such as sunburn or thickened toenails 
during and after military service.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(finding that lay person is competent to testify to pain and 
visible flatness of his feet).  While the Veteran's accounts are 
not supported by a contemporaneous medical history, a medical 
opinion cannot be disregarded merely because the rationale was 
based on a history as provided by the Veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

Further, the record confirms the Veteran's presence in Vietnam 
for at least one monsoon season in 1967 during his military 
service.  The Board finds that the Veteran's testimony and 
reports of sun burn in service and observable symptoms of 
thickened toe nails shortly after service to be credible.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007)(holding that as a 
finder of fact, the Board, when considering whether lay evidence 
is satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing).  The Board 
highlights that there is no basis in the record to question the 
Veteran's credibility regarding his statements.  The record 
indicates that the Veteran was stationed in Vietnam as an 
infantryman from February 1967 to February 1968.  The Veteran's 
statements as to the circumstances of the Veteran's service in 
Vietnam, including extensive sun exposure and extremely humid 
weather condition, are competent lay evidence of what the Veteran 
observed during the period of service in Vietnam, and are 
consistent with the other evidence of record.  See Layno, 6 Vet. 
App. at 469-70.  It is the defined and consistently applied 
policy of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  As 
there is no evidence of record that contradicts the Veteran's 
claim as to the circumstances of his service, they must be 
presumed to be accurate.  Any reasonable doubt regarding the 
accuracy of the Veteran's statements is resolved in favor of the 
Veteran.  See 38 C.F.R. § 5107(b).

Accordingly, the Board finds that the preponderance of the 
evidence shows that the Veteran currently has skin cancer and 
fungal infection, which were incurred in service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service 
connection for skin cancer and fungal infection is warranted.

II. Increased Evaluation

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Service connection for the Veteran's diabetes was granted by an 
April 2003 rating decision and a 20 percent evaluation was 
assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective 
from May 8, 2001.  The Veteran filed a timely notice of 
disagreement in April 2004 with regard to the disability rating 
assigned for his service-connected diabetes and perfected the 
appeal in September 2004.

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The Veteran's service-connected diabetes mellitus is evaluated 
under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  
A 20 percent evaluation is warranted for diabetes mellitus that 
requires insulin and a restricted diet, or an oral hypoglycemic 
agent and a restricted diet.  Id.  A 40 percent evaluation is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  Id.  A 60 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  Compensable 
complications of diabetes are separately evaluated unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part of 
the diabetic process.  Id. at Note (1).

"Regulation of activities" has been defined as the situation 
where a veteran has been prescribed or advised to avoid strenuous 
occupational and recreational activities.  61 Fed. Reg. 20,440, 
20,446 (May 7, 1996) (defining "regulation of activities," as 
used by VA in Diagnostic Code 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007). 

A May 2002 private treatment report noted a past medical history 
of type II diabetes, controlled with insulin without 
complications.  

In November 2002, the Veteran was afforded a VA examination.  The 
VA examiner stated that the claims file was not available for 
review.  The Veteran reported that he was found to be diabetic 
and started initially on oral medications, but in 2001 insulin 
was added.  It was noted that the Veteran was seen by his primary 
care physician every three months and checked his blood sugar 
twice a day, which usually fluctuated between 200 to 300 
millimole (mM).  He stated that he was never hospitalized for 
hypoglycemia or ketoacidosis.  He reported continuing to run his 
plumbing business and that he had not restricted his activities 
because of his diabetes.  The diagnosis was diabetes mellitus, 
type II, insulin and oral medications dependent, under good 
control.

An April 2004 letter from Dr. A.A. stated that management of the 
Veteran's diabetes required insulin and a limited diet.  Dr. A. 
also stated that the Veteran's activity level was limited by the 
necessity of frequent blood sugar measurements and insulin 
dosage, as well as avoidance of factors that disturbed his 
diabetes control, to include excessive fatigue, physical and 
psychological stress, irregular mealtimes, and fluctuating 
schedules for insulin dosage and meals.

VA treatment records, dated from September 2004 to August 2009, 
show a consistent diagnosis of diabetes mellitus, type II, 
requiring insulin and ongoing treatment for diabetes.  An August 
2007 VA treatment report noted that the Veteran's glycated 
hemoglobin test (A1c) was good.  In a March 2008 VA annual 
diabetic examination report noted that the Veteran's blood sugar 
was stable.  The Veteran denied any changes in vision.  The 
assessment was diabetes without retinopathy.  In a July 2008 VA 
treatment report, the Veteran reported fasting blood sugars at 
home were between 105 and 110 mM.  His A1c was 6.7 percent.  It 
was noted that the Veteran was doing very well with regard to his 
diabetes.  In an April 2009 VA optometry report, the Veteran 
stated that vision was stable, bilaterally, and blood sugar was 
stable.  There were no other complaints.

Most recently, the Veteran underwent a VA examination in January 
2010.  The VA examiner stated that the claims file was reviewed.  
The Veteran reported a history of diabetes since mid-1990s and 
that he was currently on Glucophage.  He reported that his blood 
sugars over the previous week was 108 to 207 mM and his A1c was 
around 5 percent for many years, but over the past 1 to 2 years 
it had been around 6 to 7 percent.  The examiner noted that the 
course since the onset was progressively worse and current 
treatment included insulin more than once daily.  The Veteran 
reported episodes of hypoglycemia reactions or ketoacidosis, but 
stated these diabetic complications required no hospitalization.  
He visited his diabetic care provider every six months for 
diabetic complications.  The examiner noted that the Veteran was 
instructed to follow a restricted diet or special diet and that 
he was restricted in the ability to perform strenuous activities, 
specifically, not to overexert himself.  After clinical 
examination of the Veteran and review of the relevant laboratory 
findings, the diagnosis was type II diabetes, without evidence of 
visual impairment, kidney disease, or amputation.  Diabetic 
peripheral polyneuropathy of the lower extremities was found to 
be a complication of diabetes.  The examiner found that the 
Veteran's diabetes had moderate effects on chores, exercise, 
sports, and feeding, and no effects on usual occupation as the 
Veteran retired from his plumbing and heating job in June 2009.

A July 2010 letter from a VA rehabilitation counselor noted a 
finding that the Veteran had neuropathy in both feet and legs 
resulting in tingling and numbness which caused safety concerns 
in his line of work due to the use of power tools and being 
around unsafe conditions, to include electricity, sharp objects, 
and the need to climb.  Additionally, it was noted that the 
Veteran was insulin-dependent and needed to be able to store and 
have access to his insulin as needed and keep it at the 
appropriate temperature, which was not always possible when 
working in the field.

An August 2010 functional capacity evaluation report indicated 
that the Veteran had a current work capacity characterized by the 
sedentary light physical demand level for activity above the 
waist and the medium level physical demand level for activity 
below the waist.  It also showed that he had only occasional 
ability to squat, reach-up, reach-out, bend, walk, climb, stand, 
walk, and kneel.

In an August 2010 written statement, the Veteran reported that he 
had been on regulation of activities since approximately nine to 
10 years by his family doctor, Dr. A.  He also reported that he 
had been working only part-time since 2000 and less than part-
time since 2007.  He contended that he could work because of his 
diabetes, peripheral neuropathy of the lower extremities, and 
arthritis of the knees.  He also contended that although he used 
to enjoy polka dancing, he had not been able to polka dance for 
the past 15 years.  He stated that he had not been on a vacation 
for the past 20 years and that he was unable to do any 
recreational activities, such as fishing, hunting, camping, 
dancing, bowling, and golfing.

Based on a thorough review of the evidence of record, the Board 
finds that, with resolution of doubt in the Veteran's favor, the 
evidence supports a 40 percent evaluation, and no more, for the 
Veteran's diabetes mellitus type II, since the initial grant of 
service connection.  The evidence of record shows that the 
Veteran's diabetes mellitus has been controlled with insulin, 
diet, and restricted activities.  The medical evidence reflects 
that management of the Veteran's diabetes required restricted 
diet and insulin since 2001.  Although the record is not without 
some measure of ambiguity, the Board finds that the record, to 
include the statements made by the Veteran, also supports that 
his ability to participate in physical activities was restricted.  
Although the Veteran reported at the November 2002 VA examination 
that he continued to run his plumbing business and that he had 
not restricted his activities because of his diabetes, he 
contended that he was able to work only part-time from 2000 to 
2007.  In the August 2010 statement, the Veteran also contended 
that he had been on regulation of activities for about 9 to 10 
years by his family doctor, Dr. A.  To that effect, Dr. A. stated 
in the April 2004 letter that the Veteran's activity level was 
limited by the necessity of frequent blood sugar measurements and 
insulin dosage, as well as avoidance of factors that disturbed 
his diabetes control, to include excessive fatigue, physical and 
psychological stress, irregular mealtimes, and fluctuating 
schedules for insulin dosage and meals.  Further, the January 
2010 VA examiner found that the Veteran was restricted in the 
ability to perform strenuous activities, specifically, not to 
overexert himself.  Additionally, although not medical evidence, 
the July 2010 VA rehabilitation counselor's findings and the 
August 2010 functional capacity evaluation report show that the 
Veteran had very limited physical ability with regard to various 
work activities, due to his diabetes.  The evidence of record is 
at least in equipoise as to whether the Veteran's diabetes 
mellitus requires regulation of activities.  The Veteran is 
competent to attest to observable symptoms and his statements are 
credible in this regard.  See Layno, 6 Vet. App. at 469-70; and 
Falzone, 8 Vet. App. at 405.  In sum, the lay and medical 
evidence of record demonstrates that the Veteran's diabetes 
mellitus, type II, warrants an increased evaluation of 40 percent 
since the initial grant of service connection.

However, the evidence does not support an evaluation in excess of 
40 percent.  Although in the January 2010 VA examination report, 
the Veteran reported episodes of hypoglycemic reactions and 
ketoacidosis, he denied that any such episodes required 
hospitalizations.  Nor does the record include documentation of 
any episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  The record reflects that the Veteran's 
diabetes has been stable since it has been controlled by 
medication and that the Veteran has visited his diabetic care 
provider every 6 months for follow up on his diabetes and its 
complications.  Further, there has been no demonstration that the 
Veteran has complications that would not be compensable if 
separately evaluated, as required for the next higher 60 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  In this 
regard, peripheral neuropathy of both lower extremities are 
separately evaluated as 10 percent disabling.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria under the Rating Schedule reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 40 percent 
evaluation assigned herein for diabetes mellitus, type II, 
inadequate.  As noted above, the Veteran's service-connected 
diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, the criteria of which is found by the Board 
to specifically contemplate the Veteran's level of disability and 
symptomatology.  Since the initial grant of service connection, 
the Veteran's diabetes mellitus has been managed with insulin, a 
restricted diet, and regulation of activities.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the 40 percent evaluation 
assigned herein for his service-connected diabetes mellitus.  See 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).  A rating in 
excess of 40 percent is provided for certain manifestations of 
service-connected diabetes mellitus but the lay and medical 
evidence of record reflects that those manifestations are not 
present in this case.  The evidence does not demonstrate this 
condition to be manifested by symptoms such as episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  Id.  Therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  38 
C.F.R § 4.114, Diagnostic Code 7336; Thun, 22 Vet. App. at 115.

Staged ratings have been considered.  While there may have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected diabetes, the evidence shows no distinct 
periods of time since service connection became effective, during 
which the Veteran's diabetes varied to such an extent that an 
evaluation in excess of 40 percent would be warranted.  Thus, 
staged ratings are not in order.  See Fenderson, 12 Vet. App. at 
126.

As the preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for service-connected diabetes 
mellitus, type II, since the initial grant of service connection, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II, is denied.

Service connection for skin cancer, to include as due to 
herbicide exposure, is granted.

Service connection for a fungal infection is granted.

An initial evaluation of 40 percent, and no more, for diabetes 
mellitus, type II, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The evidence of record raises the issue of entitlement to a TDIU.  
A July 2010 letter from a VA rehabilitation counsel stated that 
it did not appear feasible for the Veteran to obtain suitable 
employment due to various medical conditions, to include his 
service-connected disabilities, diabetes, and peripheral 
neuropathy.  In an August 2010 statement, the Veteran contended 
that he could not work because of his diabetes, peripheral 
neuropathy of the lower extremities, and arthritis of the knees.  
Accordingly, the issue of TDIU is part and parcel of the 
determination of the initial evaluation for the Veteran's 
diabetes mellitus, type II, and is properly before the Board.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding 
that a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities; if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted).  As 
the RO has not yet considered whether the Veteran is entitled to 
a TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to the claim of 
entitlement to TDIU.

2.  The RO must send the Veteran VA Form 21-
8940, Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to complete, with instructions to return 
the form to the RO.

3.  The RO must also contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his response, 
the RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

4.  The Veteran must be afforded the 
appropriate examination to determine the 
effects of his service-connected disabilities 
on his ability to obtain and maintain 
employment consistent with his education and 
occupational experience.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination.  
All necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational history.  
Based on a review of the case and the claims 
file, the examiner must provide an opinion as 
to whether the Veteran's service-connected 
disabilities alone preclude him from securing 
and following substantially gainful 
employment.  All opinions provided must 
include an explanation of the bases for the 
opinion.  If the requested opinion cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

5.  Thereafter, the RO must then adjudicate 
the issue of whether a TDIU is warranted.  If 
the claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.


No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


